Title: To Thomas Jefferson from George Muter, with Reply, 13 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


War Office [Richmond], 13 Feb. 1781. Encloses an attestation of three soldiers enlisted for the war who have applied to Muter for a certificate for their bounty money. Muter desires to know what the bounty for such enlistments is. Below the text are two undated notes in TJ’s hand:
“The bounty for Continental enlistments for the war is 2000 dollars to be charged to the United States and the recruiting money to the  officer is 180 dollars of which 80 are to be charged to the United states. Th: Jefferson.”
“The bounty on state enlistments (that is in the state regiments) is 750 dollars only, the recruiting money 150 dollars, the whole paiable by the state. Th: Jefferson.”
